Citation Nr: 0508437	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to an increased rating for residuals of a 
cervical compression fracture with post operative residuals 
of a spinal fusion, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to September 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs(VA) Regional 
Office (RO) in Boston, Massachusetts, denying the veteran's 
claims of entitlement to service connection for a right hip 
disorder and arthritis of the lumbar spine, and his claim of 
entitlement to an increased rating for residuals of a 
cervical compression fracture with post operative spinal 
fusion residuals.  

Only the issue of the veteran's entitlement to service 
connection for residuals of a bone graft of the right iliac 
crest, as a consequence of an inservice cervical compression 
fracture and surgery therefor, is addressed below on the 
merits.  All other matters are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran underwent an inservice bone graft of the right 
iliac crest as part of treatment afforded him in connection 
with a cervical compression fracture.  That graft resulted in 
residual scarring in the area of the right iliac crest and 
pelvis.  


CONCLUSION OF LAW

Residuals of a right iliac crest graft were incurred in 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and its implementing regulations is obviated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet.App. 155, 158 (1993).  

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application in 
this matter.  

Notwithstanding the fact that the service medical records of 
the veteran are incomplete, there are notations in the 
available record that he underwent surgical fusion of the 
cervical spine at C6-7 in June 1973 at Letterman Army Medical 
Center, following a May 1973 motor vehicle accident in which 
he sustained neck trauma.  Service connection for residuals 
of a cervical compression fracture with postoperative fusion 
was established in a June 1976 rating decision, effective the 
day following the veteran's discharge from service.  

References in service medical records and the medical data 
developed during postservice years, including various VA 
medical examinations, are to the effect that the right iliac 
crest was the donor site for bone required to complete the 
June 1973 spinal fusion at C-6 and C-7.  See, e.g., a January 
1974 outpatient record note.  The appellant thereafter 
complained of chronic right hip while on active duty.  
Clinical examinations subsequent to that surgery identify 
scarring over the posterior aspect of the right iliac crest 
and pelvis.  See, e.g., a November 1998 report from James 
Kuin, M.D.  To that end, it is held that right iliac crest 
scarring is a residual of the inservice cervical fusion, such 
that a separate grant of service connection is warranted.  To 
that extent, alone, the appeal is granted. 


ORDER

Service connection for scar residuals of a right iliac bone 
graft is granted.  


REMAND

The representative requests that the veteran's claim for 
increase for residuals of the cervical spine fusion be 
remanded for readjudication pursuant to the changes in the 
rating criteria for spinal disorders, effective from 
September 23, 2002, and September 26, 2003, respectively.  
See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-51456 
(2003).  The undersigned concurs, noting that such changes 
have not to date been considered by the RO and, in addition, 
that further medical examination is required to ensure that 
the changed criteria are addressed from a medical standpoint.  

With respect to all claims presented the November 2002 notice 
furnished to the veteran as to the provisions of the VCAA is 
inadequate.  The RO therein advised the veteran only of the 
requirements of a claim for direct service connection, 
despite indicating in the first sentence of such 
correspondence that they were writing to address a claim for 
increase and a claim for secondary service connection for a 
right hip disorder.  Such letter also failed to set forth 
adequately the specific division of responsibility between VA 
and the veteran with respect to the retrieval of Federal 
and/or non-Federal records.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(c) (2004); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Remand is thus required to afford 
the veteran complete and accurate notice of the VCAA.  

There, too, is a need for additional medical input with 
respect to the issue of the veteran's entitlement to service 
connection for lumbar arthritis.  In this regard, while 
clinical and radiological diagnoses were offered following 
the August 2002 VA medical examination, the examiner failed 
to address the relationship between any inservice low back 
problems and any current low back disablement, particularly 
in light of two inservice motor vehicle accidents.  As well, 
the record does not include any medical evidence supporting 
the conclusion that lower spine scoliosis, as shown in 
service and thereafter, is per se a congenital defect.  As 
such, clarification from a medical professional is advisable.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

On the basis of the foregoing, these matters are REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing of what specific 
information and evidence is needed to 
substantiate his claims of entitlement to 
service connection for a right hip 
disorder (other than for residuals of a 
right iliac bone graft), and arthritis of 
the lumbar spine; as well as his claim 
for a schedular or extraschedular rating 
in excess of 20 percent for residuals of 
a cervical compression fracture with 
fusion.  

2.  The RO must attempt to obtain a 
complete set of the veteran's service 
medical records, to include those 
compiled during referenced periods of 
hospital care in May 1973 at Paradise 
Hospital in Paradise, California; in June 
1973 at Letterman Army Medical Center, 
Presidio, California; and in June 1975 at 
Paso Robles Hospital in Paso Robles, 
California, for inclusion in the 
veteran's claims folder.

3.  The veteran must be contacted in 
writing and requested to furnish a report 
detailing the facts and circumstances 
surrounding a lumbar laminectomy as a 
result of a work injury, a history of 
which is set forth in the November 1998 
VA medical examination report.  The name 
and address of the facility where that 
procedure, if any, was undertaken must be 
set forth, as well as an authorization 
for the release of pertinent medical 
records.  Upon receipt of the foregoing, 
the RO must attempt to obtain copies of 
all pertinent medical records for 
inclusion in the claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purpose of identifying the nature and 
etiology of any lumbar arthritis, any 
right hip disorder other than residuals 
of a right iliac bone graft, as well as 
the nature and current severity of any 
cervical compression fracture residuals 
with surgical fusion.  The claims folder 
in its entirety must be made available to 
the examiner for review.  The examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the current 
severity and etiology of the disorder in 
question.  Regarding the cervical spine, 
detailed range of motion studies must be 
undertaken and findings must be recorded 
which encompass the recent changes to the 
rating criteria for spinal disorders.  
All applicable diagnoses must be set 
forth.  

Specific responses by the examiner to the 
following are required:  

(a)  Is it "at least as likely 
as not" (i.e., is there a 
50.50 chance) that lumbar 
arthritis, or any right hip 
disorder other than residuals 
of a right iliac bone graft 
originated in service or within 
one-year of his discharge from 
service, or is otherwise 
related to his period of active 
duty or any event thereof, 
including trauma to the low 
back?  

(b)  Are there objective signs 
of pain, weakened movement, 
and/or incoordination with 
respect to the veteran's 
service-connected cervical 
spine disorder?  If so, the 
degree of impairment should be 
quantified in terms of the 
resulting functional loss.  

(c)  The examiner must express 
an opinion addressing whether 
there would be additional 
limits on functional ability on 
repeated use or during flare-
ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment 
of the functional impairment 
upon on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional 
impairment on repeated use or 
during flare-ups in terms of 
the degree of additional range 
of motion loss.  

(d)  The examiner must offer an 
opinion addressing whether it 
is "at least as likely as 
not" that the service-
connected cervical spine 
disorder, alone, results in a 
marked interference with the 
veteran's ability to engage in 
substantially gainful 
employment.

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

5.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

6.  Lastly, the RO must prepare a new 
rating decision and adjudicate the 
veteran's claims of entitlement to 
service connection for a right hip 
disorder and lumbar arthritis, as well as 
his claim of entitlement to an increased 
rating for cervical compression fracture 
residuals with surgical fusion.  Such 
readjudications must be based on all the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
holdings of those Federal courts 
interpreting such body of law.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


